Case 2:18-cv-11776-AJT-EAS ECF No. 161, PageID.4184 Filed 01/15/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN DOE, an individual,

      Plaintiff,

vs.                                               Case No.: 18-cv-11776
                                                  Hon. Arthur J. Tarnow
                                                  Mag. Elizabeth A. Stafford
UNIVERSITY OF MICHIGAN (as to Title
IX violations), BOARD OF REGENTS OF
THE UNIVERSITY OF MICHIGAN, a
constitutional corporate body (as to Title IX &
ELCRA violations), PAMELA HEATLIE,
ROBERT SELLERS, MARTIN
PHILBERT, ERIK WESSEL, LAURA
BLAKE JONES, E. ROYSTER HARPER,
SUZANNE MCFADDEN, and PAUL
ROBINSON, employees of the University of
Michigan, sued in his or her personal and
official capacities, jointly and severally,

      Defendants.


DEBORAH GORDON LAW                          MILLER, CANFIELD, PADDOCK
Deborah L. Gordon (P27058)                  AND STONE, P.L.C.
Elizabeth A. Marzotto Taylor (P82061)       Brian M. Schwartz (P69018)
Attorneys for Plaintiff                     Attorney for Defendants
33 Bloomfield Hills Parkway, Suite 220      150 West Jefferson, Suite 2500
Bloomfield Hills, Michigan 48304            Detroit, Michigan 48226
(248) 258-2500                              (313) 963-6420
dgordon@debgordonlaw.com                    schwartzb@millercanfield.com
emt@debgordonlaw.com
                                            SAUL EWING ARNSTEIN &
                                            LEHR LLP
                                            Joshua W.B. Richards
                                            Amy L. Piccola
Case 2:18-cv-11776-AJT-EAS ECF No. 161, PageID.4185 Filed 01/15/21 Page 2 of 3




                                              Attorneys for Defendants
                                              1500 Market Street, 38th Floor
                                              Philadelphia, Pennsylvania 19102
                                              (215) 972-7737
                                              joshua.richards@saul.com
                                              amy.piccola@saul.com

                                              UNIVERSITY OF MICHIGAN
                                              Timothy G. Lynch
                                              Patricia M. Petrowski
                                              Attorneys for Defendants
                                              5010 Fleming Administration Bldg.
                                              503 Thompson St.
                                              Ann Arbor, MI 48109
                                              (734) 764-0305
                                              timlynch@umich.edu
                                              ppetrows@umich.edu


                           NOTICE OF APPEARANCE

TO: Clerk of the Court

             PLEASE ENTER THE APPEARANCE of Elizabeth Marzotto Taylor

as counsel for Plaintiff, in the above-entitled cause of action.

                                        Respectfully submitted,

 Dated: January 15, 2021                DEBORAH GORDON LAW
                                        Deborah L. Gordon (P27058)
                                        /s/Elizabeth Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills Michigan 48304
                                        (248) 258-2500
                                        dgordon@debgordonlaw.com
                                        emt@debgordonlaw.com
Case 2:18-cv-11776-AJT-EAS ECF No. 161, PageID.4186 Filed 01/15/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system, which will send
notification of such filing and service of said documents to all parties through their
counsel of record.

                                       DEBORAH GORDON LAW
                                       Deborah L. Gordon (P27058)
                                       /s/Elizabeth Marzotto Taylor (P82061)
                                       Attorneys for Plaintiff
                                       33 Bloomfield Hills Parkway, Suite 220
                                       Bloomfield Hills Michigan 48304
                                       (248) 258-2500
                                       dgordon@debgordonlaw.com
                                       emt@debgordonlaw.com
